                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

JAMES COLE                                                                            PLAINTIFF

v.                                   Civil No. 4:20-cv-04011

SHERIFF DANNY MARTIN, Sheriff, Nevada County Jail;
ROBERT MISSEY, Captain, Nevada County Jail; KAREN
GHORMLEY, Lieutenant, Nevada County Jail; and
TOMMY BARNES, Sergeant, Nevada County Jail                                        DEFENDANTS


                                            ORDER

       Currently before the Court is Plaintiff’s failure to keep the Court informed of his address.

Plaintiff James Cole filed this 42 U.S.C. § 1983 action pro se on January 17, 2020 in the Eastern

District of Arkansas. (ECF No. 2). On January 22, 2020, the case was transferred to the Western

District of Arkansas, Texarkana Division. (ECF No. 4). That same day the Court entered an order

directing Plaintiff to file an amended complaint and submit a completed in forma pauperis (“IFP”)

application by February 12, 2020. (ECF No. 6). On January 31, 2020, the order directing Plaintiff

to file an amended complaint and submit a completed IFP application was returned as

undeliverable. (ECF No. 7).

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Local Rules state in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently.
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.


                                                  1
Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff’s failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

        Plaintiff has failed to keep the Court informed of his address and has failed to prosecute

this case. Therefore, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2),

the Court finds that this case should be dismissed. Accordingly, Plaintiff’s Complaint (ECF No.

2) is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 13th day of March, 2020.

                                                     /s/ Susan O. Hickey
                                                     Susan O. Hickey
                                                     Chief United States District Judge




                                                 2
